          Case 5:21-cv-00159-F Document 1 Filed 02/26/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

  DONNA ANDERS,

                                   Plaintiff,

  v.                                                Case No.: CIV-21-159-F

  WAL-MART STORES, INC., d/b/a
  WAL-MART SUPERCENTER, STORE
  #2803,
                         Defendant.


                                NOTICE OF REMOVAL


TO: THE JUDGE OF THE UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF OKLAHOMA

       Defendant, Walmart Inc., a Delaware Corporation identified herein as Wal-Mart

Stores Inc., d/b/a Wal-Mart Supercenter, Store #2803 (“Walmart”) pursuant to Title 28

U.S.C. §§1331, 1441(a) and 1446 and LCvR 81.2, file this Notice of Removal of the civil

action filed against it in the District Court of Oklahoma County, State of Oklahoma, to the

United States District Court for the Western District of Oklahoma. In support of removal,

Defendant states as follows:

       1. Plaintiff, Donna Anders filed her Petition in the District Court of Oklahoma

          County on January 25, 2021. (See copy of the Oklahoma County District Court

          Docket, attached as Exhibit “1”).

       2. Plaintiff, Donna Anders has pled damages in excess of the amount required for


                                                1
   Case 5:21-cv-00159-F Document 1 Filed 02/26/21 Page 2 of 5




   diversity jurisdiction pursuant to Title 28 U.S.C. §1332. (See Plaintiff’s Petition,

   attached as Exhibit “2”).

3. It is Defendant’s belief that Plaintiff is a resident and citizen of the State of

   Oklahoma.

4. Defendant Wal-Mart Stores East, L.P. a Delaware Limited Partnership, is a

   wholly-owned subsidiary of Walmart, Inc., a Delaware Corporation with its

   principal place of business in Bentonville, Arkansas, which is composed of two

   partners, namely WSE Management, LLC (GP) and WSE Investment, LLC

   (LP), both of which are Delaware limited liability companies with their principal

   place of business in Bentonville, Arkansas. Further, the sole member of said two

   liability companies is Walmart Inc., a Delaware Corporation and is a publicly

   traded corporation. Further, the principal place of business of Wal-Mart Stores

   East, L.P., and Walmart Inc., is Bentonville, Arkansas. Consequently, Defendant

   Walmart is a citizen of the State of Arkansas.

5. Because this is a civil action between citizens of different states and the amount

   in controversy is in excess of seventy-five thousand dollars ($75,000), this Court

   has original subject matter jurisdiction over the civil action pursuant to Title 28

   U.S.C. §1332(a)(1). Removal of the action to this Court by Defendant Walmart

   is made pursuant to the provisions of Title 28 U.S.C. §1441.

6. In accordance with the provisions of Title 28 U.S.C. §1391(a), venue is proper

   in the United States District Court for the Western District of Oklahoma because

                                      2
   Case 5:21-cv-00159-F Document 1 Filed 02/26/21 Page 3 of 5




   the alleged incident occurred in Oklahoma County, State of Oklahoma, which is

   in the Western District of Oklahoma.

7. By virtue of this Notice of Removal, Defendant does not waive its right to assert

   any jurisdictional claims or pursue other motions or defenses, including those

   available under Rule 12 of the Federal Rules of Civil Procedure.

8. In accordance with the provisions of Title 28 U.S.C. §1446(a) and the local rules

   of the United States District Court for the Western District of Oklahoma, legible

   copies of all documents filed in the state court action are being filed

   contemporaneously with this Notice of Removal and submitted by way of the

   following exhibits:

       CJ-2021-336 (Oklahoma County District Court)

       Exhibit 1: Copy of the Oklahoma County District Court Docket

       Exhibit 2: Petition

       Exhibit 3: Summons

       Exhibit 4: Defendant’s Answer to Plaintiff’s Petition

       Exhibit 5: Entry of Appearance for Michael Brewer

       Exhibit 6: Entry of Appearance for Jeff Scott

       In accordance with the provisions of Title 28 U.S.C. §1446(d), Defendant is

serving a copy of this Notice of Removal upon Plaintiff and filing a Notice of

Removal with the Clerk of the District Court of Oklahoma County, State of

                                     3
          Case 5:21-cv-00159-F Document 1 Filed 02/26/21 Page 4 of 5




      Oklahoma, where this case was originally filed. Copies of this Notice are being

      served upon Plaintiff and filed with the Oklahoma County Court Clerk

      contemporaneous with this document.

WHEREFORE, Defendant prays that the Court take jurisdiction in this action to the

exclusion of any further proceedings in the District Court of Oklahoma County.



                                        Respectfully submitted,

                                        /s/Michael W. Brewer
                                        MICHAEL W. BREWER, OBA # 11769
                                        JEFFREY D. SCOTT, OBA # 32115
                                        HILTGEN & BREWER, P.C.
                                        9505 North Kelley Avenue
                                        Oklahoma City, OK 73131
                                        Telephone: (405) 605-9000
                                        Facsimile: (405) 605-9010
                                        mbrewer@hbokc.law
                                        jscott@hbokc.law
                                        ATTORNEYS FOR DEFENDANT




                                           4
          Case 5:21-cv-00159-F Document 1 Filed 02/26/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of February 2021, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

DEREK K. BURCH. OBA #13004
BRETT T. REAVIS, OBA #33595
BURCH, GEORGE & GERMANY
1500 City Place Building
204 North Robison
Oklahoma City, OK 73102
Telephone: 405-239-7711
Facsimile: 405-239-7795
derek@burch-george.com
brett@burch-george.com
ATTORNEYS FOR PLAINTIFF

                                           /s/Michael W. Brewer
                                           MICHAEL W. BREWER




                                             5
